Exhibit 10.2
 


3,030,304 Shares
 
DISCOVERY LABORATORIES, INC.
 
Shares of Common Stock
($0.001 par value)
 
PLACEMENT AGENT AGREEMENT
 
December 13, 2005
 
SG COWEN & CO., LLC
1221 Avenue of the Americas
New York, New York 10020
 
Dear Sirs:
 
Discovery Laboratories, Inc., a Delaware corporation (the “Company”), proposes
to sell to the Purchasers, pursuant to the terms of this Placement Agent
Agreement (this “Agreement”) and the Subscription Agreements in the form of
Exhibit A attached hereto (the “Subscription Agreements”) entered into with the
Purchasers identified therein (each a “Purchaser” and, collectively, the
“Purchasers”), an aggregate of 3,030,304 shares of Common Stock, par value
$0.001 per share (the “Common Stock”), of the Company. The aggregate of
3,030,304 shares so proposed to be sold is hereinafter referred to as the
“Stock.” The Company hereby confirms its agreement with SG Cowen & Co., LLC (“SG
Cowen”) as follows (certain terms used herein are defined in Section 14 hereof):
 
1. AGREEMENT TO ACT AS PLACEMENT AGENT; PLACEMENT OF SECURITIES. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:


(a)  The Company hereby authorizes SG Cowen to act as its exclusive agent (in
such capacity, the “Placement Agent”) to solicit offers for the purchase of all
or part of the Stock from the Company in connection with the proposed offering
of the Stock (the “Offering”). Until the earlier of the termination of this
Agreement or the Closing Date (as defined in Section 3 hereof), the Company
shall not, without the prior consent of the Placement Agent, solicit or accept
offers to purchase Stock otherwise than through the Placement Agent.


(b)  The Placement Agent agrees, as agent of the Company, to use its
commercially reasonable efforts to solicit offers to purchase the Stock from the
Company on the terms and subject to the conditions set forth in the Base
Prospectus (as defined below) and the Prospectus Supplement (as defined below).
The Placement Agent shall make commercially reasonable efforts to assist the
Company in obtaining performance by each Purchaser whose offer to purchase Stock
has been solicited by the Placement Agent and accepted by the Company, but the
Placement Agent shall not, except as otherwise provided in this Agreement, be
obligated to disclose the identity of any potential purchaser or have any
liability to the Company in the event any such purchase is not consummated for
any reason. Under no circumstances will the Placement Agent be obligated to
purchase any Stock for its own account and, in soliciting purchases of Stock,
the Placement Agent shall act solely as the Company's agent and not as
principal. Notwithstanding the foregoing and except as otherwise provided in
Section 1(c), it is understood and agreed that the Placement Agent (or its
affiliates) may, solely at its discretion and without any obligation to do so,
purchase Stock from the Company as principal and any such purchases by the
Placement Agent (or its affiliates) shall be disclosed to the Company (including
the identity of such purchaser).
 

--------------------------------------------------------------------------------


 
(c)  Subject to the provisions of this Section 1, offers for the purchase of
Stock may be solicited by the Placement Agent as agent for the Company at such
times and in such amounts as the Placement Agent deems advisable. The Placement
Agent shall communicate to the Company, orally or in writing, each reasonable
offer to purchase Stock received by it as agent of the Company. The Company
shall have the sole right in its absolute discretion to accept offers to
purchase the Stock and in its absolute discretion may reject any such offer, in
whole or in part. The Placement Agent shall have the right, in its discretion
reasonably exercised, subject to giving prior notice to the Company, to reject
any offer to purchase Stock received by it, in whole or in part, and any such
rejection shall not be deemed a breach of its agreement contained herein.


(d) The purchases of the Stock by the Purchasers shall be evidenced by the
execution of the Subscription Agreements by each of the parties thereto.


(e)  As compensation for services rendered, on the Closing Date the Company
shall pay to the Placement Agent by wire transfer of immediately available funds
to an account or accounts designated by the Placement Agent, an amount equal to
four and three quarters percent (4 3/4%) of the gross proceeds received by the
Company from the sale of the Stock on such Closing Date.


(f)  No Stock which the Company has agreed to sell pursuant to this Agreement
shall be deemed to have been purchased and paid for, or sold by the Company,
until such Stock shall have been delivered to the Purchaser thereof against
payment by such Purchaser. If the Company shall default in its obligations to
deliver Stock to a Purchaser with whom it has entered into a binding
Subscription Agreement, the Company shall indemnify and hold the Placement Agent
harmless against any loss, claim or damage arising from or as a result of such
default by the Company.


(g) The Placement Agent agrees to furnish the Company with a copy of each
proposed free writing prospectus prepared by or on behalf of the Placement Agent
before its first use and shall not use any free writing prospectus without the
Company’s prior written consent (which shall not be unreasonably withheld).
 
2

--------------------------------------------------------------------------------


 
2. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to, and agrees with, the Placement Agent and the Purchasers that:
 
(a) The Company meets the requirements for use of Form S-3 under the Securities
Act of 1933, as amended (the “Securities Act”), and has filed with the
Securities and Exchange Commission (the “Commission”) a registration statement
on such form (Registration File No. 333-128929), which became effective as of
October 24, 2005, for the registration under the Securities Act of the Stock.
Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies in all material respects with
said Rule. The Company will file with the Commission pursuant to Rule 424(b)
under the Securities Act, and the rules and regulations (the “Rules and
Regulations”) of the Commission promulgated thereunder, a supplement to the form
of prospectus included in such registration statement relating to the placement
of the Stock and the plan of distribution thereof and has advised the Placement
Agent of all further information (financial and other) with respect to the
Company required to be set forth therein. Such registration statement, including
the exhibits thereto, as amended at the date of this Agreement, is hereinafter
called the “Registration Statement”; such prospectus in the form in which it
appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the supplemented form of prospectus, in the form in which it
will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” Any reference herein to the Registration Statement, the Base
Prospectus or the Prospectus Supplement shall be deemed to refer to and include
the documents incorporated by reference therein (the “Incorporated Documents”)
pursuant to Item 12 of Form S-3 which were filed under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), on or before the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be; and any reference herein to the terms
“amend,”“amendment” or “supplement” with respect to the Registration Statement,
the Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the filing of any document under the Exchange Act after the date of this
Agreement, or the issue date of the Base Prospectus or the Prospectus
Supplement, as the case may be, deemed to be incorporated therein by reference.
All references in this Agreement to financial statements and schedules and other
information which is “contained,”“included,”“described,”“set forth” or “stated”
in the Registration Statement, the Base Prospectus or the Prospectus Supplement
(and all other references of like import) shall be deemed to mean and include
all such financial statements and schedules and other information which is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. No stop order
suspending the effectiveness of the Registration Statement or the use of the
Base Prospectus or the Prospectus Supplement has been issued, and no proceeding
for any such purpose is pending or has been initiated or, to the Company's
knowledge, is threatened by the Commission. For purposes of this Agreement,
“free writing prospectus” has the meaning set forth in Rule 405 under the
Securities Act and the “Time of Sale Prospectus” means the Base Prospectus,
together with the free writing prospectuses, if any, used in connection with the
Offering, including any documents incorporated by reference therein. All
references in this Agreement to the Registration Statement, a Base Prospectus,
the Time of Sale Prospectus and the Prospectus Supplement, or any amendments or
supplements to any of the foregoing shall be deemed to include any copy thereof
filed with the Commission pursuant to its Electronic Data Gathering, Analysis
and Retrieval System (“EDGAR”).
 
3

--------------------------------------------------------------------------------


 
(b) The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus, if
any, and the Prospectus Supplement, as amended or supplemented, did not and will
not contain as of the date thereof any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and any further
documents so filed and incorporated by reference in the Base Prospectus, the
Time of Sale Prospectus, if any, or Prospectus Supplement, when such documents
are filed with the Commission, will conform in all material respects to the
requirements of the Exchange Act and the applicable Rules and Regulations, as
applicable, and will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading. Notwithstanding
the foregoing, the Company makes no representations or warranties as to
information, if any, contained in or omitted from the Time of Sale Prospectus,
if any, or the Prospectus Supplement or any amendment thereof or supplement
thereto in reliance upon and in conformity with information furnished in writing
to the Company by or on behalf of the Placement Agent specifically for use in
the Registration Statement, the Time of Sale Prospectus, if any, or the
Prospectus Supplement, which information the parties hereto agree is limited to
the Placement Agent’s Information as defined in Section 16. No post-effective
amendment to the Registration Statement reflecting any facts or events arising
after the date thereof which represent, individually or in the aggregate, a
fundamental change in the information set forth therein is required to be filed
with the Commission. There are no documents required to be filed with the
Commission in connection with the transaction contemplated hereby that (x) have
not been filed as required pursuant to the Securities Act or (y) will not be
filed within the requisite time period. There are no contracts or other
documents required to be described in the Base Prospectus, the Time of Sale
Prospectus, if any, or Prospectus Supplement, or to be filed as exhibits or
schedules to the Registration Statement, which have not been described or filed
as required.
 
4

--------------------------------------------------------------------------------


 
(c) The Company is eligible to use free writing prospectuses in connection with
the Offering pursuant to Rules 164 and 433 under the Securities Act. Any free
writing prospectus that the Company is required to file pursuant to Rule 433(d)
under the Securities Act has been, or will be, filed with the Commission in
accordance with the requirements of the Securities Act and the applicable rules
and regulations of the Commission thereunder. Each free writing prospectus that
the Company has filed, or is required to file, pursuant to Rule 433(d) under the
Securities Act or that was prepared by or behalf of or used by the Company
complies or will comply in all material respects with the requirements of the
Securities Act and the applicable rules and regulations of the Commission
thereunder. The Company will not, without the Placement Agent’s consent,
prepare, use or refer to, any free writing prospectus related to the Offering.
 
(d) The Company has delivered, or will as promptly as practicable deliver, to
the Placement Agent complete conformed copies of the Registration Statement and
of each consent and certificate of experts filed as a part thereof, and
conformed copies of the Registration Statement (without exhibits) and the Base
Prospectus, the Time of Sale Prospectus, if any, and the Prospectus Supplement,
as amended or supplemented, in such quantities and at such places as the
Placement Agent reasonably requests. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to the completion of the distribution of Stock, any offering material in
connection with the offering and sale of the Stock other than the Base
Prospectus, the Time of Sale Prospectus, if any, the Prospectus Supplement, the
Registration Statement, copies of the documents incorporated by reference
therein and any other materials permitted by the Securities Act.
 
(e) Each of the Company and Acute Therapeutics, Inc., a wholly-owned subsidiary
of the Company (the “Subsidiary”), have been duly organized and are validly
existing as corporations or other legal entities in good standing (or the
equivalent thereof, if any) under the laws of their respective jurisdictions of
incorporation, are duly qualified to do business and are in good standing (or
the equivalent thereof, if any) as foreign corporations in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified and in good standing or have such power or authority would not have,
singularly or in the aggregate, a material adverse effect on the condition
(financial or otherwise), results of operations, business, properties or
prospects of the Company and its Subsidiary taken as a whole (a “Material
Adverse Effect”).
 
5

--------------------------------------------------------------------------------


 
(f) The Stock to be issued and sold by the Company hereunder and under the
Subscription Agreements has been duly and validly authorized and, when issued
and delivered against payment therefor as provided herein, will be duly and
validly issued, fully paid and nonassessable and free of any preemptive or
similar rights. The Stock conforms to the description thereof contained in the
Base Prospectus, the Prospectus Supplement and the Time of Sale Prospectus, if
any.
 
(g) The Company has an authorized capitalization as set forth in the Base
Prospectus, the Prospectus Supplement and the Time of Sale Prospectus, if any,
all of the issued and outstanding shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable,
have been issued in compliance with federal and state securities laws, and
conform to the description thereof contained in the Base Prospectus, the
Prospectus Supplement and the Time of Sale Prospectus, if any. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights, rights of first refusal or other similar rights to subscribe for or
purchase securities of the Company, except for such rights as may have been
fully satisfied or waived. There are no authorized options or authorized or
outstanding warrants, preemptive rights, rights of first refusal or other rights
to purchase, or equity or debt securities convertible into or exchangeable or
exercisable for, any capital stock of the Company or its Subsidiary that have
been granted by the Company other than those accurately described in the Base
Prospectus. The description of the Company’s stock option, stock bonus and other
stock plans or arrangements, and the options or other rights granted thereunder,
as described in the Base Prospectus completely, accurately and fairly present
the information required to be shown with respect to such plans, arrangements,
options and rights.
 
(h) All the outstanding shares of capital stock of the Subsidiary have been duly
authorized and validly issued, are fully paid and nonassessable and, except to
the extent set forth in the Base Prospectus, are owned directly by the Company,
free and clear of any claim, lien, encumbrance, security interest, defect or
restriction upon voting or transfer or any other claim of any kind (“Liens”).
 
(i) The Company has the full right, power and authority to enter into this
Agreement and each of the Subscription Agreements and to perform and to
discharge its obligations hereunder and thereunder; and each of this Agreement
and each of the Subscription Agreements has been duly authorized, executed and
delivered by the Company, and constitutes a valid and binding obligation of the
Company enforceable in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and except as enforceability
may be subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
 
6

--------------------------------------------------------------------------------


 
(j) The execution, delivery and performance of this Agreement and the
Subscription Agreements by the Company and the consummation of the transactions
contemplated hereby and thereby will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or its Subsidiary is a party or by which the
Company or its Subsidiary is bound or to which any of the property or assets of
the Company or its Subsidiary is subject, nor will such actions result in any
violation of the provisions of (A) the charter or by-laws of the Company or its
Subsidiary or (B) any statute, law, rule or regulation or any judgment, order or
decree of any court or governmental agency or body having jurisdiction over the
Company or its Subsidiary or any of their properties or assets, except, with
respect to clause (B), any violation which, singularly or in the aggregate,
would not have a Material Adverse Effect.
 
(k) There is no franchise, contract, lease, instrument or other document of a
character required by the Securities Act or the Rules and Regulations to be
described in the Base Prospectus or the Prospectus Supplement, or to be filed as
an exhibit to the Registration Statement, which is not described or filed as
required; and all statements summarizing any such franchises, contracts, leases,
instruments or other documents or legal matters contained in the Registration
Statement are accurate and complete in all material respects. Other than as
described in the Base Prospectus, no such franchise, contract, lease, instrument
or other document has been suspended or terminated for convenience or default by
the Company or any of the other parties thereto, the Company has not sent or
received any communication regarding intent not to renew any such franchise,
contract, lease, instrument or other document, and the Company has not received
notice or any other knowledge of any such pending or threatened suspension,
termination or non-renewal, except for such pending or threatened suspensions,
terminations or non-renewals that would not reasonably be expected to,
singularly or in the aggregate, have a Material Adverse Effect.
 
(l)  All existing minute books of the Company and its Subsidiary, including all
existing records of all meetings and actions of the board of directors
(including, Audit, Compensation, Nomination/Corporate Governance and other board
committees) and stockholders of the Company through the date of the latest
meeting and action (collectively, the “Corporate Records”) have been made
available to the Placement Agent and counsel for the Placement Agent. All such
Corporate Records are complete and accurately reflect, in all material respects,
all transactions referred to in such Corporate Records. There are no material
transactions, agreements or other actions of the Company that are not properly
approved and/or recorded in the Corporate Records.
 
7

--------------------------------------------------------------------------------


 
(m) No consent, approval, authorization, filing with or order of or registration
with, any court or governmental agency or body is required in connection with
the transactions contemplated herein or in the Subscription Agreements, except
such as have been obtained or made under the Securities Act or the Exchange Act,
such as may be required under the securities, or blue sky, laws of any
jurisdiction in connection with the offer and sale of the Stock by the Company
in the manner contemplated herein and in the Base Prospectus and the Prospectus
Supplement, and the filing with The Nasdaq Stock Market (“Nasdaq”) of a
Notification Form: Listing of Additional Shares.
 
(n) Except as described in the Base Prospectus, (i) no person has the right,
contractual or otherwise, to cause the Company to issue or sell to it any shares
of Common Stock or shares of any other capital stock or other equity interests
of the Company, (ii) no person has any preemptive rights, resale rights, rights
of first refusal or other rights to purchase any shares of Common Stock or
shares of any other capital stock or other securities of the Company, and (iii)
except as provided herein, no person has the right to act as an underwriter,
placement agent or financial advisor to the Company in connection with and as a
result of the offer and sale of the Stock, in the case of each of the foregoing
clauses (i), (ii) and (iii), whether as a result of the filing or effectiveness
of the Registration Statement or the sale of the Stock as contemplated thereby
or otherwise; no person has the right, contractual or otherwise, to cause the
Company to register under the Securities Act any shares of Common Stock or
shares of any other capital stock or other securities of the Company, or to
include any such shares or interests in the Registration Statement or the
offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Stock as
contemplated thereby or otherwise, except for persons and entities who have
expressly waived such right or who have been given timely and proper notice and
have failed to exercise such right within the time or times required under the
terms and conditions of such right, and the Company is not required to file any
registration statement for the registration of any securities of any person or
register any such securities pursuant to any other registration statement filed
by the Company under the Securities Act for a period of at least 90 days after
the date hereof.
 
(o) The financial statements, together with the related notes and schedules, of
the Company included in the Base Prospectus, the Prospectus Supplement, the
Registration Statement or the Time of Sale Prospectus, if any, or incorporated
by reference therein, as the case may be, present fairly the financial
condition, results of operations and cash flows of the Company and its
consolidated subsidiary as of the dates and for the periods indicated, comply in
all material respects with the Securities Act and the Rules and Regulations
thereunder, and have been prepared in conformity with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved. No other financial statements or supporting schedules or exhibits are
required by the Securities Act or the Rules and Regulations thereunder to be
included in the Base Prospectus, the Prospectus Supplement, the Registration
Statement or the Time of Sale Prospectus, if any, or incorporated by reference
therein, as the case may be. As of November 30, 2005, the Company had cash and
marketable securities as set forth in that certain representation letter, dated
as of the date of this Agreement, delivered by the Company to the Placement
Agent.
 
8

--------------------------------------------------------------------------------


 
(p) Except as set forth in the Base Prospectus, there is no legal or
governmental proceeding pending to which the Company or its Subsidiary is a
party or of which any property or assets of the Company or its Subsidiary is the
subject which is required to be described in the Base Prospectus and is not
described therein, or which, singularly or in the aggregate, if determined
adversely to the Company or its Subsidiary, would be likely to have a Material
Adverse Effect or prevent or adversely affect the ability of the Company to
perform its obligations under this Agreement; and to the best of the Company’s
knowledge, except as set forth in the Base Prospectus, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.
 
(q) The Company and its Subsidiary have good and marketable title to all
property (real and personal) described in the Registration Statement, the Base
Prospectus, the Prospectus Supplement and the Time of Sale Prospectus, if any,
as being owned by the Company or its Subsidiary, free and clear of all Liens,
except for those Liens that do not materially interfere with the use made or
proposed to be made of such property by the Company or its Subsidiary or that
would not have a Material Adverse Effect; all the property described in the
Registration Statement, the Base Prospectus, the Prospectus Supplement and the
Time of Sale Prospectus, if any, as being held under lease by the Company or its
Subsidiary is held thereby under valid, subsisting and enforceable leases except
where the failure to be valid, subsisting or enforceable would not have a
Material Adverse Effect.
 
(r) Neither the Company nor its Subsidiary is (i) in violation of any provision
of its charter or bylaws, (ii) in default in any respect, and no event has
occurred which, with notice or lapse of time or both, would constitute such a
default, in the due performance or observance of any term, covenant, or
condition of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject, or (iii) in violation in any respect of any
statute, law, rule, regulation, ordinance, judgment, order or decree of any
court, regulatory body, administrative agency, governmental body, arbitrator or
other authority having jurisdiction over the Company, its Subsidiary or any of
its properties, as applicable (including, without limitation, those administered
by the Food and Drug Administration of the U.S. Department of Health and Human
Services (the “FDA”) or by any foreign, federal, state or local governmental or
regulatory authority performing functions similar to those performed by the
FDA), except, with respect to clauses (ii) and (iii), any violations or defaults
which, singularly or in the aggregate, would not have a Material Adverse Effect.
 
9

--------------------------------------------------------------------------------


 
(s) The contracts described in the Company’s regular reports on Forms 10-Q,
10-K, and 8-K as filed by the Company since March 16, 2005 with the Commission
or incorporated by reference therein that are material to the Company are in
full force and effect on the date hereof, and neither the Company nor, to the
Company's knowledge, any other party to such contracts is in breach of or
default under any of such contracts which would have a Material Adverse Effect. 


(t) No labor problem or dispute with the employees of the Company exists or, to
the Company’s knowledge, is threatened or imminent, which might be expected to
have a Material Adverse Effect. The Company is not aware that any key employee
or significant group of employees of the Company plans to terminate employment
with the Company.
 
(u) The Company has fulfilled its obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974 (“ERISA”) and the regulations and published interpretations
thereunder with respect to each “plan” (as defined in Section 3(3) of ERISA and
such regulations and published interpretations) in which employees of the
Company are eligible to participate and each such plan is in compliance in all
material respects with the presently applicable provisions of ERISA and such
regulations and published interpretations. No “prohibited transaction” (as
defined in Section 406 of ERISA, or Section 4975 of the Internal Revenue Code of
1986, as amended from time to time (the “Code”)) has occurred with respect to
any employee benefit plan which could have a Material Adverse Effect. The
Company has not incurred any unpaid liability to the Pension Benefit Guaranty
Corporation (other than for the payment of premiums in the ordinary course) or
to any such plan under Title IV of ERISA. Each “pension plan” (as defined in
ERISA) for which the Company would have any liability that is intended to be
qualified under Section 401(a) of the Code is so qualified in all material
respects and nothing has occurred, whether by action or by failure to act, which
could cause the loss of such qualification.
 
(v) The Company maintains insurance in such amounts and covering such risks as
the Company reasonably considers adequate for the conduct of its business and
the value of its properties, all of which insurance is in full force and effect,
except where the failure to maintain such insurance could not reasonably be
expected to have a Material Adverse Effect.
 
(w) Each of the Company and its Subsidiary has made all filings, applications
and submissions required by, and possesses all approvals, licenses,
certificates, certifications, clearances, consents, exemptions, marks,
notifications, orders, permits and other authorizations issued by, the
appropriate federal, state or foreign regulatory authorities (including, without
limitation, the FDA, and any other foreign, federal, state or local government
or regulatory authorities performing functions similar to those performed by the
FDA) necessary to conduct its businesses (collectively, “Permits”), except for
such Permits which the failure to obtain or comply with could not reasonably be
expected to have a Material Adverse Effect, and is in compliance with the terms
and conditions of all such Permits; all of such Permits held by each of the
Company and its Subsidiary are valid and in full force and effect except as
could not have a Material Adverse Effect; there is no pending or threatened
action, suit, claim or proceeding which may cause any such Permit to be limited,
revoked, cancelled, suspended, modified or not renewed and each of the Company
and its Subsidiary has not received any notice of proceedings relating to the
limitation, revocation, cancellation, suspension, modification or non-renewal of
any such Permit which, singularly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
whether or not arising from transactions in the ordinary course of business,
except as set forth in or contemplated by the Base Prospectus or the Prospectus
Supplement.
 
10

--------------------------------------------------------------------------------


 
(x)  Ernst & Young LLP, who has certified certain financial statements of the
Company and delivered its report with respect to the audited consolidated
financial statements and schedules included in the Base Prospectus, the
Prospectus Supplement, the Time of Sale Prospectus, if any, or the Registration
Statement, or incorporated by reference therein, as the case may be, is an
independent public accountant with respect to the Company within the meaning of
the Securities Act and the Rules and Regulations.
 
(y) Each of the Company and its Subsidiary has filed all foreign, federal, state
and local tax returns that are required to be filed or has requested extensions
thereof (except in any case in which the failure so to file would not have a
Material Adverse Effect, except as set forth in the Base Prospectus) and has
paid all taxes required to be paid by it and any other assessment, fine or
penalty levied against it, to the extent that any of the foregoing is due and
payable, except for any such assessment, fine or penalty that is currently being
contested in good faith or as would not have a Material Adverse Effect, except
as set forth in the Base Prospectus.
 
(z)  The principal executive officer and principal financial officer of the
Company have made all certifications required by the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), and the statements contained in any such certification
are complete and correct. The Company maintains “disclosure controls and
procedures” (as defined in Rule 13a-14(c) under the Exchange Act), and such
controls and procedures are designed (i) to ensure that information required to
be disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the Commission's rules and forms and (ii) to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company's management, including its principal executive officer and principal
financial officer, as appropriate to allow timely decisions regarding required
disclosure. There has been no fraud, whether or not material, that involves
management or other employees who have a significant role in the Company's
internal controls. The Company is otherwise in compliance in all respects with
all applicable effective provisions of the Sarbanes-Oxley Act and the rules and
regulations promulgated by the Commission (and intends to comply with all
applicable provisions that are not yet effective upon effectiveness).
 
11

--------------------------------------------------------------------------------


 
(aa) The Company maintains a system of internal accounting controls sufficient
to provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability of assets; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
 
(bb) Each of the Company and its Subsidiary (i) is in compliance in all material
respects with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) has not received notice of
any actual or potential liability for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, except where such non-compliance with Environmental Laws, failure
to receive required permits, licenses or other approvals, or liability would
not, individually or in the aggregate, have a Material Adverse Effect, whether
or not arising from transactions in the ordinary course of business, except as
set forth in or contemplated by the Base Prospectus (exclusive of any supplement
thereto). To the best of its knowledge, the Company has not been named as a
“potentially responsible party” under the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.
 
(cc) In the ordinary course of its business, the Company periodically reviews
the effect of Environmental Laws on the business, operations and properties of
each of the Company and its Subsidiary, in the course of which it identifies and
evaluates associated costs and liabilities (including, without limitation, any
capital or operating expenditures required for clean-up, closure of properties
or compliance with Environmental Laws, or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review, the Company has reasonably
concluded that such associated costs and liabilities would not, singularly or in
the aggregate, have a Material Adverse Effect, whether or not arising from
transactions in the ordinary course of business, except as set forth in or
contemplated by the Base Prospectus.
 
12

--------------------------------------------------------------------------------


 
(dd) Each of the Company and its Subsidiary own, possess, license or have other
rights to use all foreign and domestic patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, Internet domain names, know-how
and other intellectual property (collectively, the “Intellectual Property”)
necessary for the conduct of the Company’s business as now conducted or as
proposed in the Base Prospectus, the Time of Sale Prospectus, if any, or the
Prospectus Supplement, to be conducted. Except as set forth in the Base
Prospectus (a) there are no rights of third parties to any such Intellectual
Property; (b) to the Company’s knowledge, there is no infringement by third
parties of any such Intellectual Property; (c) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging each of the Company’s and its Subsidiary’s rights in or to any such
Intellectual Property, and the Company is unaware of any facts which would form
a reasonable basis for any such claim; (d) there is no pending or, to the best
of the Company’s knowledge, threatened action, suit, proceeding or claim by
others challenging the validity or scope of any such Intellectual Property; (e)
there is no pending or, to the best of the Company’s knowledge, threatened
action, suit, proceeding or claim by others that the Company and its Subsidiary
infringe or otherwise violate any patent, trademark, copyright, trade secret or
other proprietary rights of others, and the Company is unaware of any other fact
which would form a reasonable basis for any such claim; (f) to the Company’s
knowledge, there is no third-party U.S. patent or published U.S. patent
application which contains claims for which an Interference Proceeding could be
commenced against any patent or patent application that is described in the Base
Prospectus, the Time of Sale Prospectus, if any, and the Prospectus Supplement
as being owned by or licensed the Company, except for Interference Proceedings
based on claims under any such patents or published patent applications as could
not have a Material Adverse Effect; (g) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others claiming the
ownership of and interest in the Intellectual Property; and (h) each of the
Company and its Subsidiary have taken all steps necessary to perfect its
ownership of and interest in the Intellectual Property.
 
(ee) The clinical, pre-clinical and other studies and tests conducted by or on
behalf of or sponsored by the Company and its Subsidiary were and, if still
pending, are being conducted in accordance with all material statutes, laws,
rules and regulations, as applicable (including, without limitation, those
administered by the FDA or by any foreign, federal, state or local governmental
or regulatory authority performing functions similar to those performed by the
FDA). The descriptions of the results of such studies and tests included or
incorporated by reference in the Registration Statement, the Base Prospectus,
the Time of Sale Prospectus and the Prospectus Supplement are accurate and
complete in all material respects and fairly present the published data derived
from such studies and tests, and the Company has no knowledge of other studies
or tests the results of which are materially inconsistent with or otherwise call
into question in any material respect the results described or referred to in
the Base Prospectus. Neither the Company nor its Subsidiary has received any
notices or other correspondence from the FDA or any other foreign, federal,
state or local governmental or regulatory authority performing functions similar
to those performed by the FDA with respect to any ongoing clinical or
pre-clinical studies or tests requiring the termination, suspension or
modification of such studies or tests.
 
13

--------------------------------------------------------------------------------


 
(ff) Neither the Company nor its Subsidiary has failed to file with the
applicable regulatory authorities (including, without limitation, the FDA or any
foreign, federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) any material filing,
declaration, listing, registration, report or submission; all such filings,
declarations, listings, registrations, reports or submissions were in compliance
with applicable laws when filed, except where the failure to be in compliance
did not, singularly or in the aggregate, have a Material Adverse Effect, and,
except as described in the Base Prospectus, the Company has not been notified
that any material deficiencies have been asserted by any applicable regulatory
authority (including, without limitation, the FDA or any foreign, federal, state
or local governmental or regulatory authority performing functions similar to
those performed by the FDA) with respect to any such filings, declarations,
listings, registrations, reports or submissions.
 
(gg) No relationship, direct or indirect, exists between or among the Company on
the one hand and the directors, officers, stockholders, customers or suppliers
of the Company on the other hand which is required to be described in the Base
Prospectus and the Prospectus Supplement and which is not so described.
 
(hh) Neither the Company nor any other person associated with or acting on
behalf of the Company including, without limitation, any director, officer,
agent or employee of the Company or its Subsidiary, has, directly or indirectly,
while acting on behalf of the Company or its Subsidiary (i) used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses, or received or retained any funds, relating to political activity;
(ii) made any unlawful payment from corporate funds to, or received or retained
any unlawful funds from, foreign or domestic government officials or employees
or to or from foreign or domestic political parties or campaigns; (iii) violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any other unlawful payment or received or retained any other unlawful
funds.
 
(ii) Neither the Company nor its Subsidiary is or, after giving effect to the
offering and sale of the Stock and the application of the proceeds thereof as
described in the Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, will become an “investment company” as defined in the
Investment Company Act of 1940, as amended.
 
(jj) Other than as contemplated by this Agreement, neither the Company nor its
Subsidiary is a party to any contract, agreement or understanding with any
person that would give rise to a valid claim against the Company or the
Placement Agent for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Stock.
 
14

--------------------------------------------------------------------------------


 
(kk) Neither the Company nor its Subsidiary has sustained, since the date of the
latest audited financial statements included in the Base Prospectus or the
Registration Statement, or incorporated by reference therein, as the case may
be, any material loss or interference with its business from fire, explosion,
flood, terrorist act or other calamity, whether or not covered by insurance, or
from any labor dispute or court or governmental action, order or decree,
otherwise than as set forth in or contemplated by the Base Prospectus.
 
(ll) Except as set forth in or as otherwise contemplated by the Registration
Statement and the Base Prospectus, subsequent to the respective dates as of
which information is given in the Registration Statement and the Base
Prospectus, there has not been (i) any material adverse change, or any
development that would reasonably be expected to result in a material adverse
change, in the business, properties, management, financial condition or results
of operations of the Company taken as a whole, (ii) any transaction which is
material to the Company taken as a whole, (iii) any obligation, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company outside the ordinary course of business, which is material to the
Company taken as a whole, (iv) any change in the capital stock (other than the
issuance of shares of Common Stock upon exercise of stock options and warrants
disclosed as outstanding in the Registration Statement and the Base Prospectus
and the grant of options in the ordinary course of business consistent with past
practice or under existing stock option plans described in the Registration
Statement and the Base Prospectus) or outstanding indebtedness of the Company or
(v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company.
 
(mm) Any statistical and market-related data included in the Registration
Statement, the Base Prospectus, the Time of Sale Prospectus, if any, or the
Prospectus Supplement are based on or derived from sources that the Company
believes to be reliable and accurate.
 
(nn) The Stock is registered under the Exchange Act and is duly listed and
admitted and authorized for trading, subject to official notice of issuance, on
the Nasdaq National Market and the Company has taken no action designed to
terminate, or likely to have the effect of terminating the registration of the
Common Stock under the Exchange Act or delisting or suspending from trading the
Common Stock on the Nasdaq National Market, nor has the Company received any
information from the Commission or Nasdaq suggesting that it is contemplating
terminating or suspending such registration or listing.
 
(oo) The Company has not taken and will not take, and will cause its affiliates
(within the meaning of Rule 144 promulgated under the Securities Act) not to
take, directly or indirectly, any action which constitutes or is designed to
cause or result in, or which could reasonably be expected to constitute, cause
or result in, the stabilization or manipulation of the price of any security to
facilitate the sale or resale of the Stock in violation of Regulation M under
the Exchange Act.
 
15

--------------------------------------------------------------------------------


 
(pp) There are no affiliations with Nasdaq among the Company’s officers,
directors or, to the best of the knowledge of the Company, any five percent or
greater stockholder of the Company, except as set forth in the Base Prospectus
and the Registration Statement or otherwise disclosed in writing to the
Placement Agent.
 
(qq) The Company satisfies the pre-1992 eligibility requirements for the use of
a registration statement on Form S-3 in connection with the Offering
contemplated thereby (the pre-1992 eligibility requirements for the use of the
registration statement on Form S-3 include (i) having a non-affiliate, public
common equity float of at least $150 million or a non-affiliate, public common
equity float of at least $100 million and annual trading volume of at least
three million shares and (ii) having been subject to the Exchange Act reporting
requirements for a period of 36 months).
 
(rr) The Company has taken all necessary actions to ensure that it will be in
compliance with all applicable corporate governance requirements set forth in
the Nasdaq Marketplace Rules that are then in effect and is actively taking
steps to ensure that it will be in compliance with other applicable corporate
governance requirements set forth in the Nasdaq Marketplace Rules not currently
in effect upon and all times after the effectiveness of such requirements.
 
(ss) No approval of the shareholders of the Company under the rules and
regulations of any trading market (including Rule 4350 of the Nasdaq Marketplace
Rules) is required for the Company to issue and deliver the Stock to the
Purchasers.
 
Any certificate signed by any officer of the Company and delivered to the
Placement Agent or counsel for the Placement Agent in connection with the
offering of the Stock shall be deemed a representation and warranty by the
Company and its Subsidiary, as to the matters covered thereby, to the Placement
Agent and the Purchasers.
 
3. THE CLOSING. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent pursuant to Section 6 hereof
shall be at 10:00 A.M., local time, on December 19, 2005 (the “Closing Date”) at
the office of Dickstein Shapiro Morin & Oshinsky LLP, 1177 Avenue of the
Americas, 47th Floor, New York, New York.
 
4. FURTHER AGREEMENTS OF THE COMPANY. The Company agrees with the Placement
Agent and the Purchasers:
 
16

--------------------------------------------------------------------------------


 
(a) (i) to make no further amendment or supplement prior to the Closing Date to
the Registration Statement or any amendment or supplement to the Prospectus
Supplement, without the consent of the Placement Agent, which consent shall not
be unreasonably withheld; (ii) for so long as the delivery of a prospectus is
required in connection with the offering or sale of the Stock, to advise the
Placement Agent promptly after it receives notice thereof, of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any supplement to the Prospectus Supplement or any amended Prospectus Supplement
has been filed and to furnish the Placement Agent with copies thereof; (iii)
subsequent to the date of the Prospectus Supplement and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Stock, to use its reasonable best efforts, to file promptly all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission and Nasdaq pursuant to Section 13(a), 15 or 15(d) of
the Exchange Act subsequent to the date of the Prospectus Supplement; (iv)
subsequent to the date of any Time of Sale Prospectus and for so long as the
delivery of a prospectus is required in connection with the offering or sale of
the Stock, to use its reasonable best efforts, to file promptly all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission and Nasdaq pursuant to Section 13(a), 15 or 15(d) of
the Exchange Act subsequent to the date of the Prospectus Supplement; (iv) to
advise the Placement Agent, promptly after it receives notices thereof, (x) of
any request by the Commission to amend the Registration Statement or to amend or
supplement the Prospectus Supplement or for additional information and (y) of
the issuance by the Commission, of any stop order suspending the effectiveness
of the Registration Statement or any post-effective amendment thereto or any
order directed at any Incorporated Document or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
the Prospectus Supplement or any amendment or supplement thereto, of the
suspension of the qualification of the Stock for offering or sale in any
jurisdiction, of the institution or threatening of any proceeding for any such
purpose, or of any request by the Commission for the amending or supplementing
of the Registration Statement or Prospectus Supplement or for additional
information; and, (v) in the event of the issuance of any stop order or of any
order preventing or suspending the use of the Base Prospectus or Prospectus
Supplement or suspending any such qualification, promptly to use its reasonable
best efforts to obtain the withdrawal of such order.
 
(b) To comply with the Securities Act and the Exchange Act, and the Rules and
Regulations thereunder, so as to permit the completion of the distribution of
the Stock as contemplated in this Agreement and the Prospectus Supplement. If
during the period in which a prospectus is required by law to be delivered by a
Placement Agent or a dealer in connection with the distribution of Stock
contemplated by the Prospectus Supplement, any event shall occur as a result of
which, in the judgment of the Company or in the reasonable opinion of the
Placement Agent or counsel for the Placement Agent, it becomes necessary to
amend or supplement the Prospectus Supplement in order to make the statements
therein, in the light of the circumstances existing at the time the Prospectus
Supplement is delivered to a purchaser, not misleading, or, if it is necessary
at any time to amend or supplement the Prospectus Supplement to comply with any
law, the Company promptly will prepare and file with the Commission, and furnish
at its own expense to the Placement Agent and to dealers, an appropriate
amendment to the Registration Statement or supplement to the Prospectus
Supplement so that the Prospectus Supplement as so amended or supplemented will
not, in the light of the circumstances when it is so delivered, be misleading,
or so that the Prospectus Supplement will comply with such law. Before amending
the Registration Statement or supplementing the Base Prospectus in connection
with the Offering, the Company will furnish the Placement Agent with a copy of
such proposed amendment or supplement and will not file such amendment or
supplement to which the Placement Agent reasonably objects.
 
17

--------------------------------------------------------------------------------


 
(c) Upon request, to furnish promptly to the Placement Agent and to counsel for
the Placement Agent a copy of the Registration Statement as originally filed
with the Commission, and each amendment thereto filed with the Commission,
including all consents and exhibits filed therewith.
 
(d) To deliver promptly to the Placement Agent such number of the following
documents as the Placement Agent shall reasonably request: (i) conformed copies
of the Registration Statement as originally filed with the Commission and each
amendment thereto (in each case excluding exhibits), (ii) the Base Prospectus,
(iii) the Prospectus Supplement (not later than 3:00 P.M., New York time, on the
Business Day following the execution and delivery of this Agreement) and any
amendment or supplement thereto (not later than 3:00 P.M., New York City time,
on the Business Day following the date of such amendment or supplement);
(iv) the Time of Sale Prospectus, if any, and (v) any document incorporated by
reference in the Base Prospectus, the Time of Sale Prospectus, if any, or the
Prospectus Supplement. The Company will pay the expenses of printing or other
production of all documents relating to the Offering.
 
(e) To the extent not available on EDGAR, to make generally available to its
stockholders as soon as practicable, but in any event not later than eighteen
months after the effective date of the Registration Statement (as defined in
Rule 158(c) under the Securities Act), an earnings statement of the Company
(which need not be audited) complying with Section 11(a) of the Securities Act
and the Rules and Regulations (including, at the option of the Company, Rule
158).
 
(f) To promptly take from time to time such actions as the Placement Agent may
reasonably request to qualify the Stock for offering and sale under the
securities, or blue sky, laws of such jurisdictions (including without
limitation any post-filing requirements) as the Placement Agent may designate
and to continue such qualifications in effect for so long as required for the
distribution of the Stock, and the Company will pay the fee of Nasdaq in
connection with its review of the Offering, if applicable. The Company shall not
be obligated to qualify as a foreign corporation in any jurisdiction in which it
is not so qualified or to file a general consent to service of process in any
jurisdiction.
 
18

--------------------------------------------------------------------------------


 
(g) Not to directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock for
a period of 90 days from the date of the Prospectus Supplement without the prior
written consent of SG Cowen, other than the Company’s sale of the Stock and
shares or options to purchase shares in connection with or pursuant to joint
ventures, collaborative arrangements, strategic alliances or similar
transactions with unaffiliated third parties, stock option plans, currently
outstanding equity facilities, options, warrants or rights, and the issuance of
Common Stock, stock options, stock appreciation rights or other securities or
rights pursuant to the Company's currently existing employee benefit or equity
compensation plans or as initial or inducement grants to new employees,
directors or consultants in the ordinary course consistent with past practice.
The Company will cause each of its executive officers and directors to furnish
to the Placement Agent, prior to the Closing Date, a letter, substantially in
the form of Exhibit B attached hereto, pursuant to which each such person shall
agree not to directly or indirectly offer, sell, assign, transfer, pledge,
contract to sell, or otherwise dispose of any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock for
a period of 90 days from the date of the Prospectus Supplement, without the
prior written consent of SG Cowen.
 
If (i) the Company issues an earnings release or material news or a material
event relating to the Company occurs during the last 17 days of the lock-up
period, or (ii) prior to the expiration of the lock-up period, the Company
announces that it will release earnings results during the 16-day period
beginning on the last day of the lock-up period, the restrictions imposed by
this Section 4(g) shall continue to apply until the expiration of the 18-day
period beginning on the issuance of the earnings release or the occurrence of
the material news or material event; provided, however, that this paragraph
shall not apply if, at the time an event listed in clause (i) or (ii) above
occurs, the Company has “actively traded securities” as defined in Rule
101(c)(1) of Regulation M of the Exchange Act.
 
(h) Prior to the Closing Date, to furnish to the Placement Agent, as soon as
they have been prepared, copies of any unaudited interim consolidated financial
statements of the Company for any periods subsequent to the periods covered by
the financial statements appearing or incorporated by reference in the Base
Prospectus, the Prospectus Supplement, the Time of Sale Prospectus, if any, or
the Registration Statement.
 
(i) Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
in the ordinary course of business and consistent with the past practices of the
Company and of which the Placement Agent is notified), without the prior written
consent of the Placement Agent, unless in the judgment of the Company and its
counsel, and after notification to the Placement Agent, such press release or
communication is required by law. In such event, the Company shall consult with
the Placement Agent as to the contents of such press release.
 
19

--------------------------------------------------------------------------------


 
(j) To apply the net proceeds from the sale of the Stock as set forth in the
Prospectus Supplement under the heading “Use of Proceeds.”
 
(k)  To comply in all material respects with all applicable securities and other
applicable laws, rules and regulations, including, without limitation, the
Sarbanes-Oxley Act, and use its best efforts to cause the Company’s directors
and officers, in their capacities as such, to comply with such laws, rules and
regulations, including, without limitation, the provisions of the Sarbanes-Oxley
Act.
 
(l) To engage and maintain, at its expense, a registrar and transfer agent for
the Stock.
 
(m) To not take any action prior to the Closing Date which would require the
Prospectus Supplement to be amended or supplemented pursuant to Section 4(b).
 
(n) To supply the Placement Agent with copies of all correspondence to and from,
and all documents issued to and by, the Commission in connection with the
registration of the Stock under the Securities Act.
 
(o) The Company will use its best efforts to ensure that the Stock is quoted on
the Nasdaq National Market at the Closing Date.
 
(p) To furnish to the Placement Agent a copy of each proposed free writing
prospectus related to the Offering to be prepared by or on behalf of, used by,
or referred to by the Company and not use or refer to any such free writing
prospectus to which the Placement Agent reasonably objects.
 
(q) Not to take any action that would result in the Placement Agent or the
Company being required to file with the Commission pursuant to Rule 433(d) under
the Securities Act a free writing prospectus prepared by or on behalf of the
Placement Agent that the Placement Agent otherwise would not have been required
to file thereunder.
 
(r) If the Time of Sale Prospectus, if any, is being used and any event shall
occur or condition exist as a result of which it is necessary to amend or
supplement the Time of Sale Prospectus in writing in order to make the
statements therein, not misleading, or if in the reasonable opinion of counsel
to the Placement Agent, it is necessary to amend or supplement the Time of Sale
Prospectus to comply with applicable law, forthwith to prepare, file with the
Commission and furnish, at its own expense, to the Placement Agent upon request,
either amendments or supplements to the Time of Sale Prospectus so that the
statements in the Time of Sale Prospectus as so amended or supplemented will
not, in light of the circumstances when the Time of Sale Prospectus is delivered
to a prospective purchaser, be misleading or so that the Time of Sale
Prospectus, as amended or supplemented, will comply with law.
 
20

--------------------------------------------------------------------------------


 
5. PAYMENT OF EXPENSES. The Company agrees with the Placement Agent to pay (a)
the costs incident to the authorization, issuance, sale, preparation and
delivery of the Stock to the Purchasers and any taxes payable in that
connection; (b) the costs incident to the Registration of the Stock under the
Securities Act; (c) the costs incident to the preparation, printing and
distribution of the Registration Statement, Base Prospectus, the Time of Sale
Prospectus, if any, and Prospectus Supplement and any amendments and exhibits
thereto or any document incorporated by reference therein, and the costs of
printing, reproducing and distributing, this Agreement by mail, telex or other
means of communication; (d) the fees and expenses (including related reasonable
fees and expenses of counsel for the Placement Agent) incurred in connection
with filings, if any, made with Nasdaq, if applicable; (e) any applicable
listing or other fees; (f) the fees and expenses of qualifying the Stock under
the securities laws of the several jurisdictions as provided in Section 4(f) and
of preparing, printing and distributing Blue Sky Memoranda (including related
reasonable fees and expenses of counsel to the Placement Agent, which fees and
disbursements shall not exceed $5,000 without the prior written consent of the
Company); (g) all fees and expenses of the registrar and transfer agent of the
Stock; (h) the reasonable fees and expenses of counsel for the Placement Agent
in an amount not to exceed $30,000 in the aggregate; and (i) all other costs and
expenses incident to the performance of the obligations of the Company under
this Agreement (including, without limitation, the fees and expenses of the
Company’s counsel and the Company’s independent accountants and the travel and
other expenses incurred by Company personnel in connection with any “roadshow”
including, without limitation, any expenses advanced by the Placement Agent on
the Company’s behalf (which will be promptly reimbursed)); provided that, except
as otherwise provided in this Section 5 and in Sections 7 and 9, the Placement
Agent shall pay its own costs and expenses, including the fees and expenses of
its counsel.
 
6. Conditions to the Obligations of the Placement Agent and the Purchasers, and
the Sale of the Stock. The respective obligations of the Placement Agent and the
Purchasers, and the closing of the sale of the Stock hereunder are subject to
the accuracy, when made and on the Closing Date, of the representations and
warranties of the Company contained herein, to the accuracy of the statements of
the Company and its Subsidiary made in any certificates pursuant to the
provisions hereof, to the performance by the Company and its Subsidiary of their
obligations hereunder, and to each of the following additional terms and
conditions:
 
(a) No stop order suspending the effectiveness of the Registration Statement
shall have been issued and no proceedings for that purpose shall have been
initiated or threatened by the Commission, and any request for additional
information on the part of the Commission (to be included in the Registration
Statement, the Base Prospectus, the Time of Sale Prospectus, if any, or the
Prospectus Supplement or otherwise) shall have been complied with to the
reasonable satisfaction of the Placement Agent. Any filings required to be made
by the Company in accordance with Section 4(a) shall have been timely filed with
the Commission.
 
21

--------------------------------------------------------------------------------


 
(b) The Placement Agent shall not have discovered and disclosed to the Company
on or prior to the Closing Date that the Registration Statement, the Base
Prospectus, the Time of Sale Prospectus, if any, or the Prospectus Supplement or
any amendment or supplement thereto contains an untrue statement of a fact
which, in the reasonable opinion of counsel for the Placement Agent, is material
or omits to state any fact which, in the reasonable opinion of such counsel, is
material and is required to be stated therein or is necessary to make the
statements therein (in the case of the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement in light of the circumstances
under which they were made) not misleading.
 
(c) All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Stock, the Registration Statement, the Base Prospectus, the Time of Sale
Prospectus, if any, and the Prospectus Supplement and all other legal matters
relating to this Agreement and the transactions contemplated hereby shall be
reasonably satisfactory in all material respects to counsel for the Placement
Agent, and the Company shall have furnished to such counsel all documents and
information that they may reasonably request to enable them to pass upon such
matters.
 
(d) The Placement Agent shall have received from each of (i) Dickstein Shapiro
Morin & Oshinsky LLP, corporate counsel for the Company and (ii) Woodcock
Washburn LLP, intellectual property counsel for the Company, such counsel’s
written opinion, addressed to the Placement Agent and the Purchasers and dated
as of the Closing Date, in form and substance reasonably satisfactory to the
Placement Agent as set forth in Exhibits C-1 and C-2 attached hereto,
respectively.
 
Dickstein Shapiro Morin & Oshinsky LLP shall also have furnished to the
Placement Agent a written statement, addressed to the Placement Agent and the
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Placement Agent as set forth in Exhibit D attached hereto.
 
(e) The Placement Agent shall have received from Brown Raysman Millstein Felder
& Steiner LLP, such opinion or opinions, dated the Closing Date and addressed to
the Placement Agent, with respect to the issuance and sale of the Stock, the
Registration Statement, the Base Prospectus, the Time of Sale Prospectus, if
any, the Prospectus Supplement (together with any supplement thereto) and other
related matters as the Placement Agent may reasonably require, and the Company
shall have furnished to such counsel such documents as they request for the
purpose of enabling them to pass upon such matters.
 
22

--------------------------------------------------------------------------------


 
(f) The Company shall have furnished to the Placement Agent and the Purchasers a
certificate, dated as of the Closing Date, executed by its Chief Executive
Officer and its Chief Financial Officer stating that (i) such officers have
carefully examined the Registration Statement, the Base Prospectus, the Time of
Sale Prospectus, if any, and the Prospectus Supplement and, in their opinion,
each of the Registration Statement (including the Base Prospectus) as of its
effective date, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, as of each such effective date, did not include any untrue statement
of a material fact and did not omit to state a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement in light of the circumstances under which they were made) not
misleading, (ii) since the effective date of the Registration Statement no event
has occurred which should have been set forth in a supplement or amendment to
the Registration Statement, the Base Prospectus or the Prospectus Supplement,
(iii) to the best of their knowledge after reasonable investigation, as of the
Closing Date, the representations and warranties of the Company and its
Subsidiary in this Agreement are true and correct and the Company and its
Subsidiary have complied with all agreements and covenants contained in this
Agreement and satisfied all conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date, (iv) subsequent to the date of the
most recent financial statements included or incorporated by reference in the
Base Prospectus, the Time of Sale Prospectus, if any, and the Prospectus
Supplement, there has been no change in the financial position or results of
operation of the Company and its Subsidiary that could have a Material Adverse
Effect, or any change, or any development including a prospective change, in or
affecting the condition (financial or otherwise), results of operations,
business or prospects of the Company and its Subsidiary taken as a whole, except
as set forth in the Base Prospectus, and (v) the Registration Statement became
effective on October 24, 2005, and to their knowledge, as of the Closing Date
(I) no stop order suspending the effectiveness of the Registration Statement has
been issued and no proceedings for that purpose have been commenced or are
pending before or are contemplated by the Commission and (II) no action has been
taken by any governmental agency, body or official, and no injunction,
restraining order or order of any nature by any federal or state court has been
issued, which would prevent the issuance of the Stock.
 
(g) At the Execution Time, the Placement Agent shall have received from Ernst &
Young LLP a letter, addressed to the Placement Agent and dated such date, in
form and substance satisfactory to the Placement Agent (i) confirming that they
are independent certified public accountants with respect to the Company within
the meaning of the Securities Act and the Rules and Regulations and (ii) stating
the conclusions and findings of such firm with respect to the financial
statements and certain financial information contained or incorporated by
reference in the Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement.
 
(h) On the Closing Date, the Placement Agent shall have received a letter (the
“bring-down letter”) from Ernst & Young LLP addressed to the Placement Agent and
dated the Closing Date confirming, as of the date of the bring-down letter (or,
with respect to matters involving changes or developments since the respective
dates as of which specified financial information is given in the Base
Prospectus and the Prospectus Supplement as of a date not more than three
Business Days prior to the date of the bring-down letter), the conclusions and
findings of such firm with respect to the financial information and other
matters covered by its letter delivered to the Placement Agent concurrently with
the execution of this Agreement pursuant to Section 6(g).
 
23

--------------------------------------------------------------------------------


 
(i) (i) Neither the Company nor its Subsidiary shall have sustained since the
date of the latest audited financial statements included or incorporated by
reference in the Base Prospectus any loss or interference with its business from
fire, explosion, flood, terrorist act or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth in or contemplated by the Base
Prospectus, and (ii) since such date there shall not have been any change in the
capital stock or long-term debt of the Company or its Subsidiary or any change,
or any development involving a prospective change, in or affecting the business,
general affairs, management, financial position, stockholders’ equity, results
of operations or prospects of the Company and its Subsidiary, otherwise than as
set forth in or contemplated by the Base Prospectus, the effect of which, in any
such case described in clause (i) or (ii), is, in the judgment of the Placement
Agent, so material and adverse as to make it impracticable or inadvisable to
proceed with the sale or delivery of the Stock on the terms and in the manner
contemplated by the Base Prospectus, the Time of Sale Prospectus, if any, and
the Prospectus Supplement.
 
(j) The Stock is registered under the Exchange Act and, as of the Closing Date,
the Stock shall be listed and admitted and authorized for trading, subject to
notice of issuance, on the Nasdaq National Market, and satisfactory evidence of
such actions shall have been provided to the Placement Agent. The Company shall
have taken no action designed to, or likely to have the effect of terminating
the registration of the Stock under the Exchange Act or delisting or suspending
from trading the Stock on the Nasdaq National Market, nor has the Company
received any information suggesting that the Commission or Nasdaq is
contemplating terminating such registration or listing.
 
(k) At the Execution Time, the Company shall have furnished to the Placement
Agent a letter substantially in the form of Exhibit B hereto from each executive
officer and director of the Company.
 
(l) Subsequent to the execution and delivery of this Agreement, there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Nasdaq National Market or the American Stock
Exchange or in the over-the-counter market, or trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or minimum or maximum prices or maximum ranges for prices shall have
been established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a banking moratorium shall have been declared by Federal or
state authorities or a material disruption has occurred in commercial banking or
securities settlement or clearance services in the United States, (iii) the
United States shall have become engaged in hostilities, or the subject of an act
of terrorism, there shall have been an escalation in hostilities in which it is
not already engaged involving the United States or there shall have been a
declaration of a national emergency or war by the United States or (iv) there
shall have occurred any other calamity or crisis or any change in general
economic, political or financial conditions in the United States or elsewhere,
if the effect of any such event in clause (iii) or (iv) makes it, in the sole
judgment of the Placement Agent, impracticable or inadvisable to proceed with
the sale or delivery of the Stock on the terms and in the manner contemplated by
the Base Prospectus and the Prospectus Supplement.
 
24

--------------------------------------------------------------------------------


 
(m) No action shall have been taken and no statute, rule, regulation or order
shall have been enacted, adopted or issued by any governmental agency or body
which would, as of the Closing Date, prevent the issuance or sale of the Stock;
and no injunction, restraining order or order of any other nature by any federal
or state court of competent jurisdiction shall have been issued as of the
Closing Date which would prevent the issuance or sale of the Stock.
 
(n) The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Offering, including as an exhibit thereto
this Agreement and any other documents relating thereto.
 
(o) The Company shall have entered into Subscription Agreements with each of the
Purchasers and such agreements shall be in full force and effect.
 
(p) Prior to the Closing Date, the Company shall have furnished to SG Cowen such
further information, certificates and documents as SG Cowen may reasonably
request.
 
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.
 
7. Indemnification and Contribution.
 
25

--------------------------------------------------------------------------------


 
(a) The Company shall indemnify and hold harmless the Placement Agent, its
officers, employees, representatives and agents and each person, if any, who
controls the Placement Agent within the meaning of the Securities Act
(collectively the “Placement Agent Indemnified Parties” and each a “Placement
Agent Indemnified Party”) against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which that Placement Agent
Indemnified Party may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Base Prospectus, the Registration Statement, the Time of
Sale Prospectus, if any, or the Prospectus Supplement or in any amendment or
supplement thereto, (ii) the omission or alleged omission to state in the Base
Prospectus, the Registration Statement, the Time of Sale Prospectus, if any, or
the Prospectus Supplement or in any amendment or supplement thereto a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or (iii) any breach of the representations and warranties of the
Company contained herein, and shall reimburse each Placement Agent Indemnified
Party promptly upon demand for any legal or other expenses reasonably incurred
by that Placement Agent Indemnified Party in connection with investigating or
preparing to defend or defending against or appearing as a third party witness
in connection with any such loss, claim, damage, liability or action as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage, liability or
action arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from the Base Prospectus, the
Registration Statement, the Time of Sale Prospectus, if any, or the Prospectus
Supplement or any such amendment or supplement in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Placement Agent specifically for use therein, which information the parties
hereto agree is limited to the Placement Agent’s Information (as defined in
Section 15). This indemnity agreement is not exclusive and will be in addition
to any liability, which the Company might otherwise have and shall not limit any
rights or remedies which may otherwise be available at law or in equity to each
Placement Agent Indemnified Party.
 
(b) The Placement Agent shall indemnify and hold harmless the Company its
officers, employees, representatives and agents, each of its directors and each
person, if any, who controls the Company within the meaning of the Securities
Act (collectively the “Company Indemnified Parties” and each a “Company
Indemnified Party”) against any loss, claim, damage or liability, joint or
several, or any action in respect thereof, to which the Company Indemnified
Parties may become subject, under the Securities Act or otherwise, insofar as
such loss, claim, damage, liability or action arises out of or is based upon (i)
any untrue statement or alleged untrue statement of a material fact contained in
the Base Prospectus, the Registration Statement, the Time of Sale Prospectus, if
any, or the Prospectus Supplement or in any amendment or supplement thereto or
(ii) the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Placement Agent specifically for use therein, and shall reimburse the
Company Indemnified Parties for any legal or other expenses reasonably incurred
by such parties in connection with investigating or preparing to defend or
defending against or appearing as third party witness in connection with any
such loss, claim, damage, liability or action as such expenses are incurred;
provided that the parties hereto hereby agree that such written information
provided by the Placement Agent consists solely of the Placement Agent’s
Information. This indemnity agreement is not exclusive and will be in addition
to any liability, which the Placement Agent and the Purchasers might otherwise
have and shall not limit any rights or remedies which may otherwise be available
at law or in equity to the Company Indemnified Parties. Notwithstanding the
provisions of this Section 7(b), in no event shall any indemnity by the
Placement Agent under this Section 7(b) exceed the total compensation received
by such Placement Agent in accordance with Section 1(e).
 
26

--------------------------------------------------------------------------------


 
(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 7 except to the extent it has been materially
prejudiced by such failure; and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 7. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
any indemnified party shall have the right to employ separate counsel in any
such action and to participate in the defense thereof but the fees and expenses
of such counsel shall be at the expense of such indemnified party unless (i) the
employment thereof has been specifically authorized by the indemnifying party in
writing, (ii) such indemnified party shall have been advised by such counsel
that there may be one or more legal defenses available to it which are different
from or additional to those available to the indemnifying party and in the
reasonable judgment of such counsel it is advisable for such indemnified party
to employ separate counsel or (iii) the indemnifying party has failed to assume
the defense of such action in accordance with the terms hereof and employ
counsel reasonably satisfactory to the indemnified party, in which case, if such
indemnified party notifies the indemnifying party in writing that it elects to
employ separate counsel at the expense of the indemnifying party, the
indemnifying party shall not have the right to assume the defense of such action
on behalf of such indemnified party, it being understood, however, that the
indemnifying party shall not, in connection with any one such action or separate
but substantially similar or related actions in the same jurisdiction arising
out of the same general allegations or circumstances, be liable for the
reasonable fees and expenses of more than one separate firm of attorneys at any
time for all such indemnified parties, which firm shall be designated in writing
by the Placement Agent, if the indemnified parties under this Section 7 consist
of any Placement Agent Indemnified Party, or by the Company if the indemnified
parties under this Section 7 consist of any Company Indemnified Parties. Each
indemnified party, as a condition of the indemnity agreements contained in
Sections 7(a) and 7(b) shall use all reasonable efforts to cooperate with the
indemnifying party in the defense of any such action or claim. Subject to the
provisions of Section 7(d) below, no indemnifying party shall be liable for any
settlement, compromise or consent to the entry of judgment in connection with
any such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with its written consent or if there be a
final judgment for the plaintiff in any such action (other than a judgment
entered with the consent of such indemnified party), the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment.
 
27

--------------------------------------------------------------------------------


 
(d) If at any time an indemnified party shall have requested that an
indemnifying party reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by this Section 7 effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the request for reimbursement, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.
 
(e) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under Section 7(a) or 7(b),
then each indemnifying party shall, in lieu of indemnifying such indemnified
party, contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or liability, or action in respect thereof,
(i) in such proportion as shall be appropriate to reflect the relative benefits
received by the Company on the one hand and the Placement Agent on the other
from the offering of the Stock or (ii) if the allocation provided by clause (i)
above is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause (i) above but
also the relative fault of the Company on the one hand and the Placement Agent
on the other with respect to the statements or omissions which resulted in such
loss, claim, damage or liability, or action in respect thereof, as well as any
other relevant equitable considerations. The relative benefits received by the
Company on the one hand and the Placement Agent on the other with respect to
such offering shall be deemed to be in the same proportion as the total net
proceeds from the offering of the Stock purchased under this Agreement (before
deducting expenses) received by the Company bears to the total compensation
received by the Placement Agent with respect to the Stock purchased under this
Agreement. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Placement Agent on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission; provided
that the parties hereto agree that the written information furnished to the
Company by the Placement Agent for use in the Prospectus Supplement consists
solely of the Placement Agent’s Information. The Company and the Placement Agent
agree that it would not be just and equitable if contributions pursuant to this
Section 7(e) were to be determined by pro rata allocation or by any other method
of allocation which does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section 7(e) shall be deemed to include, for purposes
of this Section 7(e), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this Section 7(e), the Placement
Agent shall not be required to contribute any amount in excess of the total
compensation received by such Placement Agent in accordance with Section 1(e)
less the amount of any damages which such Placement Agent has otherwise paid or
become liable to pay by reason of any untrue or alleged untrue statement or
omission or alleged omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
28

--------------------------------------------------------------------------------


 
8. Termination.  The obligations of the Placement Agent and the Purchasers
hereunder and under the Subscription Agreements may be terminated by the
Placement Agent, in its absolute discretion by notice given to the Company prior
to delivery (including electronic delivery) of and payment for the Stock if,
prior to that time, any of the events described in Sections 6(i) or 6(l) have
occurred or if the Purchasers shall decline to purchase the Stock for any reason
permitted under this Agreement or the Subscription Agreements.
 
9. Reimbursement of Placement Agent’s Expenses. If the sale of the Stock
provided for herein is not consummated because any condition to the obligations
of the Placement Agent and the Purchasers set forth in Section 6 hereof is not
satisfied, because of any termination pursuant to Section 8 hereof or because of
any refusal, inability or failure on the part of the Company to perform any
agreement herein or comply with any provision hereof other than by reason of a
default by the Placement Agent, the Company will reimburse the Placement Agent
upon demand for all reasonable out-of-pocket expenses (including reasonable fees
and disbursements of counsel and any expenses advanced by the Placement Agent on
the Company’s behalf) that shall have been incurred by the Placement Agent in
connection with this Agreement and the proposed purchase and sale of the Stock
and, upon demand, the Company shall pay the full amount thereof to SG Cowen.
 
29

--------------------------------------------------------------------------------


 
10. Successors; Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the Placement Agent, the Purchasers,
the Company, and their respective successors. Nothing expressed or mentioned in
this Agreement is intended or shall be construed to give any person other than
the persons mentioned in the preceding sentence any legal or equitable right,
remedy or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agent Indemnified Parties, and
the indemnities of the Placement Agent shall also be for the benefit of the
Company Indemnified Parties. It is understood that the Placement Agent’s
responsibilities to the Company are solely contractual in nature and the
Placement Agent does not owe the Company, or any other party, any fiduciary duty
as a result of this Agreement.
 
11.  Absence Of Fiduciary Relationship. The Company acknowledges and agrees
that:
 
(a)  the Placement Agent's responsibility to the Company is solely contractual
in nature, the Placement Agent has been retained solely to act as placement
agent in connection with the sale of the Stock and no fiduciary or advisory
relationship between the Company and the Placement Agent has been created in
respect of any of the transactions contemplated by this Agreement, irrespective
of whether the Placement Agent has advised or is advising the Company on other
matters;
 
(b)  the price of the Stock to be sold in the Offering was established by the
Company following discussions and arm’s-length negotiations with the Purchasers,
and the Company is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
 
(c)  the Company has been advised that the Placement Agent and its affiliates
are engaged in a broad range of transactions which may involve interests that
differ from those of the Company and that the Placement Agent has no obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and
 
(d)  the Company waives, to the fullest extent permitted by law, any claims it
may have against the Placement Agent for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agent shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim.
 
12. Survival of Indemnities, Representations, Warranties, etc. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, the Purchasers or any person controlling
any of them and shall survive delivery of and payment for the Stock.
 
30

--------------------------------------------------------------------------------


 
13. Notices. All statements, requests, notices and agreements hereunder shall be
in writing, and:
 
(a) if to the Placement Agent, shall be delivered or sent by mail, telex or
facsimile transmission to SG Cowen & Co., LLC, 1221 Avenue of the Americas, New
York, New York 10020, Attention: Michelle Bowe (Fax: 212-278-7995), with a copy
to: Brown Raysman Millstein Felder & Steiner LLP, 900 Third Avenue, New York,
New York 10022, Attention: Stuart Bressman, Esq. (Fax: 212-895-2900).
 
(b) if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to Discovery Laboratories, Inc., 2600 Kelly Road, Warrington,
Pennsylvania 18976, Attention: John G. Cooper (Fax: 215-488-9301), with a copy
to: Dickstein Shapiro Morin & Oshinsky LLP, 1177 Avenue of the Americas, 47th
Floor, New York, New York 10036-2714, Attention: Ira L. Kotel, Esq. (Fax:
212-997-9880).
 
14. Definitions of Certain Terms. The terms which follow, when used in this
Agreement, shall have the meanings indicated.
 
“Business Day” shall mean any day other than a Saturday, a Sunday, a legal
holiday, a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City or any day on which the Nasdaq
National Market is not open for trading.
 
“Effective Date” shall mean each date and time that the Registration Statement
(and any post-effective amendment or amendments thereto) became or becomes
effective.
 
“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.
 
“Interference Proceeding” shall have the meaning set forth in 35 U.S.C. § 135.
 
“To the Company’s knowledge” and words of similar import shall mean that which
the Company knows or should have known using the exercise of reasonable due
diligence.
 
15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
31

--------------------------------------------------------------------------------


 
16. Placement Agent’s Information. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agent’s Information
consists solely of the statements concerning the Placement Agent contained in
the third paragraph under the heading “Plan of Distribution” in the Prospectus
Supplement.
 
17. Partial Unenforceability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
18. General. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Placement Agent.
 
19. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
32

--------------------------------------------------------------------------------


 
If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agent, kindly indicate your acceptance in
the space provided for that purpose below.
 

        Very truly yours,       DISCOVERY LABORATORIES, INC.  
   
   
    By:   /s/ John G. Cooper  

--------------------------------------------------------------------------------

Name: John G. Cooper   Title: EVP/CFO

 
Accepted as of
the date first above written:
 
SG COWEN & CO., LLC
                     
By:     /s/ Richard E. Gormley
     

--------------------------------------------------------------------------------

 Name: Richard E. Gormley
 Title: Managing Director
   
 
     


33

--------------------------------------------------------------------------------


 
Exhibit A
 
Form of Subscription Agreement
 
 
34

--------------------------------------------------------------------------------


 
Exhibit B
 
Form of Lock-Up Agreement
 
 
35

--------------------------------------------------------------------------------


 
Exhibit C-1
 
Legal Opinion of Dickstein Shapiro Morin & Oshinsky LLP




36

--------------------------------------------------------------------------------


 
Exhibit C-2
 
Legal Opinion of Woodcock Washburn LLP
 
 
37

--------------------------------------------------------------------------------


 
Exhibit D


Written Statement of Dickstein Shapiro Morin & Oshinsky LLP




38

--------------------------------------------------------------------------------

